Citation Nr: 1138844	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  09-33 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to August 1945.  The appellant is the Veteran's widow.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, she submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2007, at the age of 85; the immediate cause of the Veteran's death as shown on the death certificate was pneumonia due to complications of colorectal cancer.  Posttraumatic stress disorder (PTSD) was listed as another significant condition contributing to the Veteran's death, but not resulting in the underlying cause.  No autopsy was performed.

2.  At the time of his death, the Veteran was service connected for three disabilities, including posttraumatic stress disorder.

3.  The record evidence establishes that the pneumonia and colorectal cancer noted many years after service are not related to the Veteran's military service or a service connected disability.

4.  No disease or injury of service origin contributed substantially or materially to cause the Veteran's death.



CONCLUSION OF LAW

A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.309(e), 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in an August 2010 communication, and the claim was thereafter readjudicated in a December 2010 supplemental statement of the case.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a July 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board observes that the Veteran died on June [redacted], 2007 at the Lourdes Medical Center in Willingboro, New Jersey.  His death certificate lists pneumonia due to complications of colorectal cancer as the cause of death.  Posttraumatic stress disorder (PTSD) was listed as another significant condition contributing to the Veteran's death, but not resulting in the underlying cause.  An autopsy was not performed.

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 . 

At the time of his death, the Veteran was service connected for PTSD, evaluated as 30 percent disabling, effective September 30, 2003.  The Veteran was also service connected for residuals of a fracture to the fifth metatarsal of the left foot and hypertrophic tonsillitis, both evaluated as noncompensably disabling, effective April 1, 1946.

The death certificate and accompanying June 2007 medical examiner's report state that the Veteran's service-connected PTSD was a contributory cause of the Veteran's death.  Further statements from the medical examiner in October 2007 provide rationale for this physician's belief that the Veteran's service connected PTSD contributed to his death.  Specifically, that it contributed to the Veteran's death through its known manifestations of alcoholism and smoking, and by compromising the Veteran's digestive tract.  While this evidence suggests a casual connection, this opinion speaks in broad terms and does not make a direct statement regarding  a causal connection between the Veteran's service connected PTSD and his death.  To address this issue, the claims file was submitted to a VA examiner for review in March 2008 and later for April 2008 addendum opinion.  In March 2008, this VA examiner opined that the Veteran's PTSD was not related to or a significant cause of his death.  Instead, this examiner found that the Veteran's significant health disorders were related to his head injuries and his stroke in February 2002.  In April 2008, after review of the medical examiner's opinion, the VA examiner again opined that the Veteran's PTSD was not related to or a significant cause of his death, noting that the amount of impairment to the Veteran's overall health was miniscule when compared to the impairment associated with the Veteran's stroke.  While the medical examiner opined that the Veteran's PTSD was detrimental to his overall health, the VA examiner noted that it was the Veteran's stroke that cost him almost all of his useful cognitive and practical function, which necessitated total care.  The additional medical evidence of record does support the VA examiner's statements that the Veteran's stroke precipitated his need for total care.  Based on this discrepancy, the Board finds the VA examiner's opinion more probative; thereby finding no causal connection between the Veteran's service connected PTSD and his death.

The October 2007 opinion also noted a relationship between pneumonia and military chest injuries.  A January 2002 rating decision denied service connected for a bullet chest wound.  The Veteran did not appeal that decision and it became final.  See 38 C.F.R. § 20.1103.  In order to reopen a finally decided claim new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108.  While this doctor and others have repeatedly referenced the Veteran's wound as a military injury, no additional evidence has been received with regard to this alleged underlying disability.  Therefore, this disability remains not service connected and any relationship between it and the Veteran's cause of death is irrelevant to the discussion of service connection for cause of the Veteran's death.

As the Veteran was not service connected for pneumonia or colorectal cancer at the time of his death, and those are the conditions implicated in his death certificate, the Board must first address whether he was entitled to service connection for either disability.

Direct service connection requires (1) competent and credible evidence of a disability; (2) competent and credible evidence of an in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The private treatment records and the death certificate establish the disability of prostate cancer.  However, the Veteran's service treatment records do not show a diagnosis of pneumonia or colorectal cancer during his military service.  The medical evidence of record is unclear as to precisely when the Veteran was diagnosed with colorectal cancer, but this diagnosis does not appear on the February 2002 private record related to his fall or in the VA treatment records from December 2003 and January 2004, or the May 2004 VA psychiatric examination.  These records suggest that as of 60 years after he left service, the Veteran had not been diagnosed with colorectal cancer.  Moreover, the Veteran's pneumonia was first diagnosed in connection with his final hospitalization, more than 60 years after he left service.  Thus, there is no in-service event to which the Veteran's pneumonia or colorectal cancer can be linked and direct service connection is not warranted.  

The Board has also considered whether the Veteran's fatal colorectal cancer was related to a service connected disability.  Secondary service connection may be established if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  In this case, however, there is no indication that the Veteran's colorectal cancer was associated with the Veteran's service-connected PTSD, residuals of a fracture to the fifth metatarsal of the left foot, or hypertrophic tonsillitis.  Indeed, the death certificate specifically categorizes the Veteran's PTSD as not resulting in the underlying cause of the Veteran's death (pneumonia and colorectal cancer).  Absent an indication that the colorectal cancer may be associated with a service-connected disability, VA's duty to provide a medical opinion regarding secondary service connected in not triggered.   See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the evidence weighs against a finding that any of the Veteran's service connected disabilities are causally linked to his colorectal cancer.  As the Board has found that the Veteran's colorectal cancer is not service connected and the Veteran's service connected disabilities have not been implicated in his death, service connection for cause of death is not warranted.

For the reasons provided above, the preponderance of evidence is against the appellant's claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.


ORDER

Service connection for cause of the Veteran's death is denied.




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


